DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7 and 10 both contain “the controller” in line 1 of the claims. There is insufficient antecedent basis for this limitation in the claim.
Appropriate correction required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dietrich, Sr (US 2014/0116736).
Regarding claim 19, Dietrich teaches a system for monitoring tool float on an agricultural implement, the system comprising: an implement frame (fig., 5, frame 14);   a tool (tool 24) supported by the implement frame; a rocker arm fig. 5, link above crossbar 66 attached to 80)  pivotably mounted to the implement frame; a first biasing element (spring 80) coupled between a first end of the rocker arm and the implement frame; and a second biasing element (actuator64) coupled between a second end of the rocker arm and the tool, wherein the first biasing element and the second biasing element configured to permit the tool to move relative to the implement frame (fig. 5).  
20. The system of claim 19, wherein the second biasing element comprises an actuator (actuator 64).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-4, 7, and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dietrich in view of Lund et al. (US 9,585,301).
Regarding claim 1, Dietrich teaches a system for monitoring tool float on an agricultural implement, the system comprising: an implement frame (fig. 5, 14); a rocker arm (fig. 5, link above crossbar 66 attached to 80) pivotably mounted to the implement frame; a tool (tool 24) coupled to the rocker arm; and a biasing element (spring 80) coupled between the implement frame and the rocker arm, the biasing element configured to permit the tool to move relative to the implement frame.
Dietrich does not teach a rotational position sensor configured to detect a parameter indicative of a rotational position of the rocker arm relative the implement frame, the rotational position being indicative of an additional amount of available relative movement between the tool and the implement frame.  However, Lund teaches a similar system (sensors 56, device 15, controller 36)  indicative of the rotational position of a link relative to a frame.  It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to include an automatic control system comprising a sensor and controller as taught by Lund on the rocker arm of Dietrich (link of fig. 5) in order to monitor the angle of the arm (link of fig. 5) relative to the frame in order to gain information on-the-go about the tool placement as taught beneficial by Lund (c.7, l. 3-17).

2. The system of claim 1, further comprising: an actuator (actuator 64) coupled between the tool and the rocker arm, the actuator configured to adjust the rotational position of the rocker arm relative to the implement frame such that the additional amount of available relative movement between the tool and the implement frame is changed (fig. 5).  

3. The system of claim 1, further comprising: a controller (Lund 36) communicatively coupled to the rotational position sensor, the controller configured to determine the additional amount of available relative movement between the tool and the implement frame based on data received from the rotational position sensor (as modified above).  

4. The system of claim 3, wherein the controller is further configured to compare the determined additional amount of available relative movement between the tool and the implement frame to a predetermined minimum threshold (Lund c. 8, l. 13-19).  

7. The system of claim 1, further comprising: an actuator (64) coupled between the tool and the rocker arm, the actuator configured to adjust a penetration depth of the tool in a manner changes the additional amount of available relative movement between the tool and the implement frame; and a depth sensor (Lund c. 7, l. 55) configured to detect a parameter indicative of the penetration depth of the tool, the controller further configured to determine the penetration depth of the tool based on data received from the depth sensor.  

10. The system of claim 1, wherein the controller is further configured to generate a field map based on the determined penetration depth of the tool (Lund c. 7, l. 25-43).  

11. The system of claim 1, wherein the tool comprises a gang of disc blades (fig. 5, 24).  

12. The system of claim 1, wherein the biasing element comprises at least one spring (80).  

Allowable Subject Matter
Claims 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 8 and 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 13-18 are allowed.
Conclusion
Henry (US 8,857,530) teaches a rotary potentiometer indicative of arm rotation relative to frame.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA H LUTZ whose telephone number is (571)270-7308.  The examiner can normally be reached on MTRF 9:30-2:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSICA H LUTZ/Examiner, Art Unit 3671